25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Christopher Lee ALKIRE, Plaintiff Appellant,v.Ronald O. GREGORY, Commissioner, West Virginia Department ofCorrections;  Michael House, Superintendent,Pruntytown Correctional Center,Defendants Appellees.
No. 93-7351.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the Northern District of West Virginia at Clarksburg.  Irene M. Keeley, District Judge.  (CA-91-145-W)
Christopher Lee Alkire, appellant pro se.
Rita A. Stuart, West Virginia Division of Corrections, Charleston, West Virginia, for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Christopher Lee Alkire appeals from two district court orders cumulatively dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  We affirm.


2
Alkire filed a complaint alleging that he was threatened by a guard and that he was given only two meals per day on weekends and holidays.  Because Alkire failed to allege any action on the part of the guard apparently designed to carry out the alleged threat, he failed to state a claim.   Hudspeth v. Figgins, 584 F.2d 1345, 1348 (4th Cir.1978).  Alkire's second claim was frivolous.   White v. Gregory, 1 F.3d 267, 269 (4th Cir.1993).  Therefore, the district court orders were proper.


3
We affirm the dismissal of Alkire's action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED